Citation Nr: 0214783	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  02-13 556	)	DATE
	)
	)


THE ISSUE

Whether a June 21, 2002 decision, in which the Board of 
Veterans' Appeals (BVA or Board) denied the veteran's claim 
for service connection for anxiety and depression, should be 
revised on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This matter originally came before the Board on appeal from a 
January 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claims for entitlement 
to service connection for anxiety and depression and for 
ulcers.  Following receipt of the veteran's timely appeal, 
the case was referred to the Board, and by a February 2002 
decision, both claims were denied.  

The veteran subsequently filed a motion for reconsideration 
which was granted, with respect to the issue of entitlement 
to service connection for anxiety and depression only, in May 
2002.  The Board reconsidered its prior determination with 
respect to the above-captioned issue, and by a June 2002 
decision, again denied the veteran's claim for service 
connection for anxiety and depression.  In August 2002, the 
veteran filed what has been interpreted as a claim that the 
Board committed clear and unmistakable error (CUE) in denying 
his claim for service connection for anxiety and depression 
in June 2002.  Such issue is now before the Board for 
resolution.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran by fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue currently before the Board.  

2.  In a decision dated June 21, 2002, the Board denied 
entitlement to service connection for anxiety and depression.  


3.  The correct facts, as they were known at that time, were 
before the Board on June 21, 2002, and on that date, the 
Board correctly applied the statutory and regulatory 
provisions extant at that time, such that the outcome of the 
claim would not have been manifestly different but for any 
claimed error.  


CONCLUSION OF LAW

The June 21, 2002 decision, in which the Board denied the 
veteran's claim for service connection for anxiety and 
depression, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400-11 
(2001); 66 Fed. Reg. 35,902-03 (July 10, 2001) (to be 
codified as amended at 38 C.F.R. §§ 20.1404, 20.1409).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following receipt of the veteran's motion for 
reconsideration, in a decision dated June 21, 2002, the Board 
denied the veteran's claim for service connection for anxiety 
and depression.  The issue before the Board is whether this 
decision should be revised based on CUE.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
VA with respect to the duty to assist.  The provisions of the 
VCAA apply to all claims for VA benefits, to include claims 
involving entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments were effective from November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Here, while the two prior BVA decisions of February and June 
2002 were decided taking into account VCAA duty to assist and 
notify provisions, in light of a decision of the United 
States Court of Appeals for Veterans Claims (Court), the 
Board's decision to proceed in adjudicating this motion does 
not prejudice the moving party in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
this decision, the Court held that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  

As noted, the moving party (the veteran) claims that the 
Board's June 21, 2002, decision involves CUE.  Under 38 
U.S.C.A. § 7111 (West Supp. 2002), the Board has been granted 
the authority to revise a prior BVA decision on the basis of 
CUE.  A claim in which review is requested based on CUE in a 
Board decision may be filed at any time after the underlying 
decision is rendered.  Pursuant to VAOPGCPREC 1-98, the 
Board's new authority applies to any claim pending on or 
filed after November 21, 1997, the date of enactment of the 
statute.  See 38 C.F.R. § 20.1400 (2001).  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

CUE is defined as:  a very specific and rare kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  See 38 C.F.R. 
§ 20.1403(a) (2001).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c) (2001).  Examples 
of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) a failure to fulfill VA's duty to 
assist the veteran with the development of facts relevant to 
his or her claim; or (3) a disagreement as to how the facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2001).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e) (2001).  

Prior decisions issued by the Court on the issue of CUE in a 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Before deciding whether the June 21, 2002, decision involves 
CUE, the Board must determine whether, as a threshold matter, 
the moving party has plead CUE with the specificity required 
by regulation.  "A motion for revision of a decision based 
on CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements of this paragraph shall be 
dismissed without prejudice to refiling under this subpart."  
66 Fed. Reg. 35,902-03 (July 10, 2001); 67 Fed. Reg. 46,869-
70 (July 17, 2002) (codified as amended at 38 C.F.R. 
§ 20.1404). 

In a letter dated September 16, 2002, the Board acknowledged 
receipt of the veteran's motion for revision of the June 21, 
2002, decision, and advised him of the relevant statutes and 
regulations governing claims involving CUE.  In the veteran's 
motion of August 2002, he appears to have asserted that 
clinical treatment records dating from November 1980 through 
June 1995 showed that he suffered from anxiety and 
depression, and that service connection for such disability 
was therefore warranted.  The veteran attached copies of the 
relevant clinical treatment records which he annotated, and 
appears to have asserted that the Board failed to properly 
consider such evidence in reaching its decision of June 21, 
2002.  

The Board acknowledges the veteran's assertions, but for the 
reasons explained below, finds that the correct facts, as 
they were known at that time, were before the 


Board on June 21, 2002, and on that date, the Board correctly 
applied the statutory and regulatory provisions extant at 
that time, such that the outcome of the claim would not have 
been manifestly different but for any claimed error.  

When the Board rendered its decision of June 21, 2002, the 
claims file consisted of the veteran's service medical 
records, the report of a VA rating examination conducted in 
February 1971, post-service clinical treatment records dating 
from 1968 through November 2000, a transcript of personal 
hearing testimony given before a member of the Board, 
multiple lay affidavits by members of the veteran's family 
and associates, and statements by the veteran given in 
support of his claim.  The evidence considered also included 
the above-referenced private clinical treatment records 
submitted by the veteran in support of his motion for CUE, 
although in June 2002, the Board did not have the benefit of 
the veteran's helpful annotations on the treatment records.  
Accordingly, the veteran's motion for revision is not 
sustainable on the basis that the correct facts, as known on 
June 21, 2002, were not before the Board.  

VA law and regulations that were in effect at the time of the 
June 21, 2002, decision, provided that service connection may 
be granted for a disability resulting from a disease or 
injury that was incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Under such standard, which is currently in effect, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The provisions of the VCAA were also in 
effect at the time of the June 2002 decision, and while the 
"well-grounded claim" requirement has been eliminated, a 
medical nexus must still be established between the claimed 
(and diagnosed disability) and an injury or disease incurred 
during the veteran's active service.  Further, all relevant 
evidence has been compiled, and if the evidence is at least 
in equipoise, all reasonable doubt must be resolved in the 
veteran's favor.  

In addition, at the time of the June 21, 2002 decision, VCAA 
notice and duty to assist requirements were in effect.  
Pursuant to the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
is not required, however, to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  As part of the notice, VA 
is required to inform the claimant and the claimant's 
representative which evidence is to be provided by the 
claimant, and which evidence, if any, VA will attempt to 
obtain for the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence VA 
would attempt to obtain).  

In its June 21, 2002, decision, the Board addressed the 
relevant provisions of the VCAA, particularly with regard to 
the notice and duty to assist requirements, and addressed the 
necessary requirements for establishment of service 
connection.  While at that time, the Board did not fully 
discuss all notice the veteran was actually provided in 
connection with the current claim, such notice was 
nonetheless provided via correspondence from the RO dated in 
April 1999, May 1999, June 


1999, December 1999, April 2000, May 2000, August 2000, and 
November 2000.  By that correspondence, the veteran was 
specifically and repeatedly advised of the type of evidence 
necessary to substantiate his claim for service connection 
for anxiety and depression.  He was further advised that VA 
would attempt to obtain all evidence in federal custody, 
including service medical records, VA clinical treatment 
records, and Social Security Administration (SSA) records.  
He was also informed of the need to indicate all private 
health care providers who had rendered treatment for his 
claimed anxiety and depression, and was advised that in the 
event that VA's attempts to obtain such evidence were 
unsuccessful, then he would bear the ultimate responsibility 
to secure those records.  A review of the record reflects 
that the veteran was questioned at length, via correspondence 
and during the course of a personal hearing conducted by a 
Board member, as to the identity of all health care 
providers, and that all such entities as identified by the 
veteran were contacted and all available treatment records 
were obtained.  As noted, those records included copies of 
the records the veteran recently submitted in conjunction 
with his motion for CUE.  

In both February and June 2002, the Board considered all 
evidence of record, and determined that while the evidence 
showed that the veteran was diagnosed with anxiety and 
depression, such was not shown until well after his discharge 
from service, and that there was no demonstrated medical 
nexus between the single incident of a complaint of memory 
loss in service in 1964 and his currently diagnosed anxiety 
and depression.  The material the veteran submitted in 
connection with his motion disclosed that he was shown to 
experience anxiety and depression as early as 1981 and 1982, 
and that he was thought to have emotional problems and 
headaches as early as 1980.  Such evidence, which was 
considered by the Board in June 2002, still fails to address 
the basis of the denial of the veteran's claim, that he was 
not shown to have a psychiatric disorder within any 
presumptive period following his discharge from service, and 
that there was no medical evidence of a nexus or link between 
the diagnosed anxiety and depression and any incident of 
service.  In particular, in June 2002, the Board noted that 
clinical treatment records dating from 1968 through 1971 
failed to disclose any complaints, diagnoses, or 


treatment for any psychiatric disorders.  The Board found 
that such lack of clinical findings tended to rebut the 
veteran's assertions that his psychiatric symptomatology was 
continuous from the time of his discharge from service.  

There does appear to be some inconsistency in the Board's 
June 2002 analysis of when the veteran was first objectively 
shown to manifest a psychiatric disorder.  For example, the 
records considered in June 2002 show that the veteran was 
first diagnosed with anxiety and depression in November 1988 
and October 1990.  The Board found that the veteran was not 
diagnosed with a psychiatric disorder until 1994, which while 
incorrect, does not change the outcome of the case.  The 
Board noted that even if the headaches noted in 1980 were to 
constitute the first indication of a psychiatric disorder, 
such would have been insufficient to link any diagnosed 
anxiety and depression to the veteran's active service.  
Accordingly, the Board does not believe that, in failing to 
correctly cite the date of the first diagnosis of a 
psychiatric disorder, it committed CUE.  

The record clearly shows that the Board weighed the facts and 
evidence in determining that anxiety and depression were not 
incurred during the veteran's active service.  Because the 
preponderance of the evidence was clearly against the 
veteran's claim for service connection, the doctrine of 
reasonable doubt was not for consideration.  Beyond asserting 
that the Board failed to properly consider evidence then of 
record, the veteran has not cited any particular statute or 
relevant case law in support of his motion for revision of 
the Board's June 21, 2002 decision.  Given that the Board's 
conclusions were highly plausible based on the facts of 
record at the time, it is clear that the outcome of the claim 
would not have been manifestly different but for the error.  

Accordingly, based on the Board's findings, as explained 
above, the Board concludes that its June 21, 2002 decision, 
in which it denied service connection for anxiety and 
depression, does not involve CUE.  The veteran's claim for a 
revision of that decision must therefore be denied.  




ORDER

Clear and unmistakable error (CUE) not having been shown, the 
moving party's motion for revision of the Board's June 21, 
2002, decision is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


